Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: it is requested that applicant update the status or the parent application in the specification.  
Appropriate correction is required.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,11,12,15,16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glankler 2005/0103814 in view of Rorie 9,516935.

Glankler teaches a modular bag system which may be used to carry laundry and therefore footwear. Each carrier bag has a top opening with a closure 4 and also a first strap 13 attached at first and second attachment point 8 of the first bag and included a second bag having a second strap 13 attached at first and second attachment points of the second bag with a third attachment point for connection the first and second bag which may be on side 2. This permits the bags to be carried separately by the straps  or joined at the third attachment point .
Claims 2-6, 8,13,14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claims 1 and 15 above, and further in view of Schweitz 7,322,477.
Although Glankler doesn’t suggest additional attachment point at the ends of the carrier for an additional item this is not new. Schweitz teaches a modular carrier which is used among other things, water, beverages footwear such as shoes and socks (col2, lines 35-40) and is therefore a footwear carrier. The system consists of multiple carriers having attachment points at the top and opposite ends 24,34 comprising loops for straps and as shown in Figure 6B may include straps on each of two carriers for carrying over the shoulder as a backpack. Note also strap 30 is adjustable in length. There are also attachment points on the sides 18 which may include various types of fasteners as shown in Figure 4. Schweitz Includes a zipper closing the top but suggests that other type of closing means may be sued. Therefore to have provided additional attachment point s ppm the carrier bags of Glankler to carry additional items would have been obvious in view of such suggestion by Schweitz.
Claim9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claim 1 above, and further in view of Furlow 4,974,709.
As noted other closures may be sued for the opening. Therefore to have optionally Therefore to have provided a cover for the shoe bag for the closure in the manner taught by Furlow for shoe carriers so that the carriers might be collapsed would have been obvious. 
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 8 and 12 above, and further in view of Sala 6,869,217.
To have optionally used Drawstrings to close the carriers for ease of closing and securing the sides with adjustable straps to fit around another carrier to be suspended would have been obvious in view of such teaching by Sala.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12 ,14-19 and 13 of U.S. Patent No. 10,165.841 in view of Rorie 9,516,935. The elimination of a part ant’s function has long been held to be obvious. Therefore to have eliminated the shape as wider at the first end and tapered to the second end smaller for a toe of a shoe and a second side wider than a first side to be wider for the soles as .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show other carriersThe following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE A WEAVER whose telephone number is (571)272-4548.  The examiner can normally be reached on M-F 6-10:30 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571 272 4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/SUE A WEAVER/Primary Examiner, Art Unit 3733